In an action inter alia to recover damages for medical malpractice, plaintiffs appeal from an order of the Supreme Court, Westchester County, entered July 2, 1975, which (1) denied their motion to vacate a prior order of the same court, entered April 11, 1975, and (2) directed that they serve a further bill of particulars. Order affirmed, with $50 costs and disbursements. Plaintiffs’ time to serve the bill of particulars is extended until 20 days after entry of the order to be made hereon. Plaintiffs did not adequately respond to Items Nos. 2, 3, 4, 6, 8, 18, *58919, 20, 23, 25 and 26 of respondents’ demand for a bill of particulars. Hopkins, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.